DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites that the claim has been currently amended. However, there seems to be a typo in enclosing “Currently Amended” in parentheses as the ending parentheses is replaced by a “0”. This should be revised. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1, 6, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “relatively thin” in line 2 where it is unclear as to what is considered to be “relatively thin” and there is no disclosure in the specification to provide insight as to what “relatively thin” refers to. For examination purposes, it will be interpreted as being thin enough to hold shape. Further, it is recites in line 3 of a “relatively more flexible hose” wherein it is unclear as to what the metes and bounds of “relatively” is in regards to the flexibility of the hose. For examination purposes, it will be interpreted as a hose that is made of a flexible material. 
Claims 2-5, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-5, and 12-15 are rejected under U.S.C. 112(b).
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 6 they depend on is rejected under U.S.C. 112(b). As such, claims 7-11 are rejected under U.S.C. 112(b).
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 16 they depend on is rejected under U.S.C. 112(b). As such, claims 17-19 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 13, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laabs (US Patent No. 5964733 A) in view of Fenton (US 5224938 A).
Re. Claim 1, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is
used for medical purposes and as such is capable for dental use) insertable into a patient’s mouth
(Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental
use where it can be inserted into the mouth; Col 2, lines 14-16) and comprising:
a one piece hollow tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) relatively thin but rigid plastic tube (Col. 1, lines 21-31 where the cross section in Fig. 2-3 shows that the tube is thin where as it is made of a plastic material) connectable through a relatively more flexible hose (This is found to be functional language wherein it is fully capable of being connected to a hose wherein the hose can be more flexible than the hollow tube) to a low pressure sink (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not hurt the patient) to entrain material in the patient’s mouth (Col. 1, lines 14-16) through a front end of the tube (See Annotated Figure B of Fig. 1) and discharge the material (Col. 1 lines 14-16 where it is sucked from the front end through to the rear end) through a rear of the tube (See Annotated Figure B of Fig. 1) into the flexible hose (This is found to be functional language and again, the device itself can be capable of being connected to a flexible hose wherein material can be discharged through as the material must be discharged from the suctioning device somehow), the dental suction tip (Fig. 2) including a flap valve (Fig. 2, label 5).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being
formed through incisions. Laabs does disclose that the flap valve can be deflected relative to other
portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other portions of the hollow
tube) by a local external pressure applied to the flap valve by the patient to alter flow through the flap
valve (Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of medical suction conduits and further
discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve
comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the
flap valve is formed through incisions (incisions are made to make the flap valve, or slits as the
disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an
opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of
Fenton as both provide the functionality of pressure relief to the suction device and are further found to
be capable to suck material through the flaps due to the pressure difference created when the flaps are
open. Further, by having an integral valve on the suctioning tube, it decreases the manufacturing complexity and cost as less materials and parts are needed to construct the apparatus. In addition, the likeliness of the apparatus breaking is reduced as the tube is not comprised of multiple components as it has been modified to be of integral structure. 

    PNG
    media_image1.png
    365
    623
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    219
    522
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 2, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and Fenton
further discloses the flap valve (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) is opened inwardly upon
the application of an external pressure (Fig. 4B and 5B of Fenton) so that the patient can laterally
discharge material into the dental suction tip through the flap valve for entrainment through the dental
suction tip (Col. 6, lines 33-45 of Fenton where in combination with the teachings of Laabs provides the
capability of the suction of specifically dental discharge material. Further, by having the flap valve being
opened inwardly, it would provide a pressure change that would cause negative pressure).
Re. Claim 3, Laabs and Fenton teaches the claimed dental suction tip of claim 2 and Laabs
discloses the flap valve (Fig. 2 of Laabs, label 5) is spaced from an adjacent open end of the dental
suction tip (Fig. 1 of Laabs), to prevent simultaneous blockage of both the open end and the flap valve
by the patient’s mouth so that a vacuum pressure generating suction in the dental suction tip is not
stalled during a dental procedure in which patient safety is not compromised (Col. 2 of Laabs, lines 56-
60).
Re. Claim 6, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is
used for medical purposes and as such is capable for dental use; Col. 2, lines 14-16) having a length
sufficient for insertion into the mouth of a patient for removal of material during a dental procedure
(Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable for
dental use with a sufficient length; Col. 2, lines 14-16), the dental suction tip comprising:
A cylindrical relatively thin but rigid tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube; Col. 1, lines 21-31 where the cross section in Fig. 2-3 shows that the tube is thin where as it is made of a plastic material) having a first end (See Annotated Figure C of Fig. 1) for disposal into the mouth of the patient (Col. 1, lines 14-16 where as it is a medical suction tip capable of use in the dentistry field, it can be disposed into the mouth) and a second end (See Annotated Figure C of Fig. 1) attachable through a relatively flexible hose to a source of suction so that the suction acts to suck material from the mouth of the patient through the dental suction tip and the hose (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5), which is a portion (as the flaps are attached to the tubing at one end, it is found to be a part of the hollow tube) of the cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 are called the hollow tube) spaced from the first and second end (See Annotated Figure B of Fig. 1), the flap (Fig. 2, label 5-6)
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being
formed through incisions. Laabs does disclose that the flap valve can be deflected relative to other
portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other portions of the hollow
tube) by a local external pressure applied to the flap valve by the patient to alter flow through the flap
valve (Fig. 2-3; Col. 3, lines 11-15). Further Laabs discloses the flap (Fig. 2, label 5) remaining in a neutral
closed position (Fig. 2) during active stages of the dental procedure to restrict flow rate reduction
through the dental suction tip and the hose (Fig. 2; Col. 3, lines 56-60), the flap being deflectable relative
to the other portions of the cylindrical tube (see Fig. 3) by pressure exerted by the patient to further
shift the flap from the neutral closed position to an open position allowing greater flow through the flap
then when in the neutral closed position when the cylindrical tube is reoriented and placed between the
patient’s lips so that the patient can expectorate excess material, not removable by suction through the
tube during active stages of the dental procedure, through the dental suction tip and into the hose (As
the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to
be exited out of the rear end; Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of medical suction conduits and further
discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve
comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the
flap valve is formed through incisions (incisions are made to make the flap valve, or slits as the
disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an
opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of
Fenton as both provide the functionality of pressure relief to the suction device and are further found to be capable to suck material through the flaps due to the pressure difference created when the flaps are
open. Further, by having an integral valve on the suctioning tube, it decreases the manufacturing complexity and cost as less materials and parts are needed to construct the apparatus. In addition, the likeliness of the apparatus breaking is reduced as the tube is not comprised of multiple components as it has been modified to be of integral structure.

    PNG
    media_image2.png
    219
    522
    media_image2.png
    Greyscale

Annotated Figure C
Re. Claim 7, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and Fenton
further discloses the cylindrical tube (Fig. 1 of Fenton) has a circular cross section (Fig. 2 of Fenton) and
the flap valve has an arcuate cross section coincident with the circular cross section when the flap is in a
neutral position (See Annotated Figure D of Fig. 2 of Fenton where the flap valve is arcuate with respect
to the cylindrical tube wherein the arcuate cross section is perpendicular to the circular cross section of
the tube).

    PNG
    media_image3.png
    343
    638
    media_image3.png
    Greyscale

Annotated Figure D
Re. Claim 8, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and Fenton
further discloses the incision forming the flap (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) includes a
first portion (See Annotated Figure E of Fig. 2 of Fenton) extending longitudinally (See Annotated Figure
E of Fig. 2 of Fenton) along the cylindrical tube and a second portion (See Annotated Figure E of Fig. 2 of
Fenton) extending transversely from and relative to the first portion (See Annotated Figure E of Fig. 2 of
Fenton).

    PNG
    media_image4.png
    296
    699
    media_image4.png
    Greyscale

Annotated Figure E
Re. Claim 9, Laabs and Fenton teaches the claimed dental suction tip of claim 8 and
Fenton further discloses the first portion (See Annotated Figure E of Fig. 2 of Fenton) extends parallel to
an axis of the cylindrical tube (See Annotated Figure E of Fig. 2 of Fenton where it is seen that the first
portion passage is parallel to the cylindrical tube to the horizontal axis wherein a portion of the first portion identified is parallel.). Further, it should be noted that Fenton teaches the slit to have can have a smooth curve or a piecewise linear curve not presented in the figures which would extend parallel to an axis of cylindrical tube. 
Re. Claim 10, Laabs and Fenton teaches the claimed dental suction tip of claim 8 and
Laabs discloses the first portion of the incision is curved as it extends longitudinally along the cylindrical
tube (Fig. 2 of Laabs displays the first portion at label 5 to be curved in the cross section view that
extends longitudinally).
Re. Claim 11, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and
Fenton further discloses the second Fenton portion extends perpendicular to an axis of the cylindrical
tube (See Annotated Figure E of Fig. 2 of Fenton where the second portion is perpendicular to the
cylindrical tube vertical axis). Further, it should be noted that Fenton teaches the slit to have can have a smooth curve or a piecewise linear not presented in the figures which would extend perpendicularly to the longitudinal axis of the cylindrical tube.
Re. Claim 13, Laabs and Fenton teaches the claimed dental suction tip of claim 6 and
Fenton further discloses the incision comprises a U-shaped incision (See Annotated Figure F of Fig. 2 of
Fenton).

    PNG
    media_image5.png
    339
    275
    media_image5.png
    Greyscale

Annotated Figure F
Re. Claim 15, Laabs and Fenton teaches the claimed dental suction tip of claim 1 and the
combined dental suction tip further discloses the incision is formed on the cylindrical tube in an
orientation so that the dental suction tube must be rotated about an axis of the cylindrical tube to
position the flap valve between the patient’s lips upon removal of the dental suction tube from the
patient’s mouth (The incisions and valve is made at the side of the tube, and as such, would need to be
rotated to use the valve; as the flap can be opened inwardly, it is capable of accepting discharge
material from the patient to be exited out of the rear end; Fig. 3 of Laabs, Col. 3 of Laabs, lines 11-15).
Re. Claim 16, Laabs teaches the disclosed invention and further discloses a dental suction
tip (Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable
for dental use; Col. 1, lines 14-16 describes the usage of the suction in a dental procedure) connectable
to a pressure less than ambient through a relatively flexible hose (This is found to be functional language wherein it is fully capable of being connected to a hose wherein the hose can be more flexible than the hollow tube) to induce a flow in the dental suction tip for removing material from a patient’s mouth during an active dental procedure (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not damage the patient’s soft tissue), the dental suction tip comprising:
A hollow cylindrical relatively thin but rigid tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube; Col. 1, lines 21-31 where the cross section in Fig. 2-3 shows that the tube is thin where as it is made of a plastic material), one end forming a first opening (See Annotated Figure G of Fig. 1), which is positionable within a patient’s mouth for removing material from a patient’s mouth through the dental suction tip (Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure),
A deformable valve (Fig. 2, label 5) on a side of the hollow cylindrical tube (Fig. 1, label 4 and Fig. 4, label 5 where label 4 of Fig. 1 is the indicator for what is presented in Fig. 4) shiftable inwardly when subjected to an external pressure in excess of ambient pressure (Fig. 3, label 5; Col. 3, lines 11-13) to form a second opening (See Annotated Figure G of Fig. 1) through which material can be laterally injected into the dental suction tip at a position spaced form the one end (See Annotated Figure G of Fig. 1; As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end), the deformable valve (Fig. 2, label 5) on the side of the hollow cylindrical tube (Fig. 4) remaining more aligned with the exterior of the hollow cylindrical tube when subjected only to a pressure less than ambient within the cylindrical tube so as not to diminish flow in the dental suction tip (Fig. 2; Col. 3, lines 8-10).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube being
formed through incisions making it a one piece member. Laabs does disclose that the flap valve can be
deflected relative to other portions of the hollow tube (Fig. 3 shows the valve deflecting relative to other
portions of the hollow tube) by a local external pressure applied to the flap valve by the patient to alter
flow through the flap valve (Fig. 2-3; Col. 3, lines 11-15).
Fenton discloses a catheter in the analogous art of suction devices and further discloses a one
piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve comprises a part of the
one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the flap valve is formed
through incisions (incisions are made to make the flap valve, or slits as the disclosure states, on the
hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an opening for fluid to flow
through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of
Fenton as both provide the functionality of pressure relief to the suction device and are further found to
be capable to suck material through the flaps due to the pressure difference created when the flaps are
open. Further, by having an integral valve on the suctioning tube, it decreases the manufacturing complexity and cost as less materials and parts are needed to construct the apparatus. In addition, the likeliness of the apparatus breaking is reduced as the tube is not comprised of multiple components as it has been modified to be of integral structure.

    PNG
    media_image6.png
    258
    639
    media_image6.png
    Greyscale

Annotated Figure G
Re. Claim 17, Laabs and Fenton teaches the claimed dental suction tip of claim 16 and
Fenton further discloses the deformable valve (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) comprises a
deformable portion (See Annotated Figure H of Fig. 2 of Fenton) of the cylindrical tube formed by the
incision extending through one side thereof (See Annotated Figure H of Fig. 2 of Fenton; Fig. 4B of
Fenton).

    PNG
    media_image7.png
    219
    637
    media_image7.png
    Greyscale

Annotated Figure H 
	Re. Claim 18, Laabs and Fenton teaches the claimed dental suction tip of claim 17 and
Fenton further discloses the incision (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) extends both
longitudinally and laterally relative to an axis around which the cylindrical tube is formed (Fig. 1-2, 3B,
4B-4C, 5A-6 of Fenton, label 12 wherein the incision extends longitudinally and laterally relative to the
horizontal axis which it is formed length-wise).
Re. Claim 19, Laabs and Fenton teaches the claimed dental suction tip of claim 17 and
Fenton further discloses the incision (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) comprises a
transverse slit intersecting two longitudinally extending slits (See Annotated Figure I of Fig. 2 of Fenton).

    PNG
    media_image8.png
    253
    637
    media_image8.png
    Greyscale

Annotated Figure I 
Re. Claim 21, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use) connectable through a relatively flexible hose to a low pressure sink for entraining material in a patient's mouth (This is found to be functional language wherein it is fully capable of being connected to a hose wherein the hose can be more flexible than the hollow tube; Col. 1, lines 21-25 wherein it is also known in the art to use a low pressure suction as to not hurt the patient), the dental suction tip comprising: 
a hollow cylindrical relatively thin but rigid tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube; Col. 1, lines 21-31 where the cross section in Fig. 2-3 shows that the tube is thin where as it is made of a plastic material) having a front end and a rear end (See Annotated Figure C of Fig. 1) 
a flap valve (Fig. 2, label 5) wherein the flap valve is lcoated close enough to the front end so that the front end and the flap valve can both be received in the patient's mouth (Fig. 1 whereas the claims do not require that the front end and the flap valve be received in the patient’s mouth at the same time, it is found that the cylindrical tube meets this requirement as they are found adjacent to one another), the flap valve being inwardly deflectable to an open position by low pressure in the dental suction tip when the flap valve is located within the patient's mouth (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3; Col. 3, lines 11-15) and also being inwardly flexible (Fig. 3 shows the flap valve (label 5) is inwardly flexing) by low pressure in the dental suction tip when placed with the flap valve between two partially open lips of the patient with the front end being positioned outside of the patient's mouth so that material can be entrained from the patient's mouth when the dental suction tips is placed in two different positions (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3; Col. 3, lines 11-15. The front end of the tube can also be used to accept the patient’s discharge material to be exited out of the rear end as well and described in Col. 1, lines 14-16).
However, Laab is silent to a flap valve being part of the one piece of hollow tube located between the front end and the rear end, the flap valve comprising at least one cantilever flap cut in the hollow cylindrical tube. 
Fenton discloses a catheter in the analogous art of medical suction conduits and further
discloses a one piece hollow tube (Fig. 1 of Fenton) comprising cantilever flap valve wherein the flap valve comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) wherein the flap valve is formed through incisions (incisions are made to make the flap valve, or slits as the disclosure states, on the hollow tube as shown in Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton) to provide an
opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of
Fenton as both provide the functionality of pressure relief to the suction device and are further found to
be capable to suck material through the flaps due to the pressure difference created when the flaps are
open. Further, by having an integral valve on the suctioning tube, it decreases the manufacturing complexity and cost as less materials and parts are needed to construct the apparatus. In addition, the likeliness of the apparatus breaking is reduced as the tube is not comprised of multiple components as it has been modified to be of integral structure.
Claim(s) 4-5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laabs (US Patent No. 5964733 A) in view of Fenton (US 5224938 A) and Barham (US Patent No. 8398398 B1).
Re. Claim 4, Laabs and Fenton teaches the claimed dental suction tip of claim 3 and is
silent to the open end has an S- shaped contour, and the open end and flap valve being spaced from a
farthest edge of the open end by a minimum of one inch.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube
having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified first end of Laab and Fenton to have an S-shaped contour of
Barham to improve the patient’s comfort (Col. 3, lines 31-34).
Furthermore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the open end to be spaced by a minimum
of one inch from the flap valve in order to avoid blockage from the flap valve and open end which can be
noticed by how Laabs’ disclosed suction device has the flap valve spaced apart greatly from the front
end (Fig. 1).
Re. Claim 5, Laabs, Laabs and Fenton teaches the claimed dental suction tip of claim 4
and further discloses the flap valve and two flaps (Fig. 4, labels 5 and 6) contains a length (this is
inherent property for the structure of Fig. 4, label 5-6). However, Laabs is silent to disclose the length
being 0.750 inches.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the length to be 0.750 inches to allow optimal space for the
patient to discharge material into.
Re. Claim 14, Laabs and Fenton teaches the claimed dental suction tip of claim 1, but is
silent to the first end of the cylindrical tube having an S-shaped contour. Instead, Laabs presents a first
end that is uniform in shape with the rest of the tube.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube
having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified first end of Laab to have an S-shaped contour of Barham to
improve the patient’s comfort (Col. 3, lines 31-34).
Re. Claim 20, Laabs discloses a dental suction tip (Fig. 1; Abstract, lines 1-3 where the
suction tip is used for medical purposes and as such is capable for dental use; Col. 1, lines 14-16
describes the usage of the suction in a dental procedure) for use in removing material from a patient’s
mouth during active dental operations and during intervals between active dental operations (Col. 1,
lines 21-25; it is also known in the art to use a low pressure suction as to not damage the patient’s soft
tissue and can be capable of use during active operation and not during the operation), the dental
suction tip comprising:
A hollow cylindrical tube relatively thin but rigid tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube; Col. 1, lines 21-31 where the cross section in Fig. 2-3 shows that the tube is thin where as it is made of a plastic material) having first and second ends (See Annotated Figure A of Fig. 1), the second end is attachable through a relatively more flexible hose (This is found to be functional language wherein it is fully capable of being connected to a hose wherein the hose can be more flexible than the hollow tube) to an external low pressure so that air flows through the hollow cylindrical tube withdrawing material from the patient’s mouth (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5-6) formed on a side of the hollow cylindrical tube (Fig. 1) and spaced between the first and second ends of the hollow cylindrical tube (Fig. 1), the flap, when in a neutral, unstressed configuration, is aligned with the hollow cylindrical tube (Fig. 2, labels 5-6) so as not to inhibit flow through the dental suction tip during active dental operations, and wherein the flap is deflectable inwardly (Fig. 3, labels 5-6) to form and second opening for removal of material during intervals between active dental operations and wherein the hollow cylindrical tube is formed from a plastic (Col. 2, lines 38-39; As it is made of plastic, it is capable to deflect the die during cutting).
However, Laabs is silent to the flap valve comprises a part of the one piece hollow tube and that
the first end having an S-shaped configuration made by a die and the slits forming the flap made by a
die.
Fenton discloses a catheter in the analogous art of medical suction conduits and further
discloses a one piece hollow tube (Fig. 1 of Fenton) comprising flap valve wherein the flap valve
comprises a part of the one piece hollow tube (Fig. 1-2, 3B, 4B-4C, 5A-6 of Fenton, label 12) to provide
an opening for fluid to flow through (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have substitute the flap valve of Laabs to be an integrated flap valve of
Fenton as both provide the functionality of pressure relief to the suction device and are further found to
be capable to suck material through the flaps due to the pressure difference created when the flaps are
open. Further, by having an integral valve on the suctioning tube, it decreases the manufacturing complexity and cost as less materials and parts are needed to construct the apparatus. In addition, the likeliness of the apparatus breaking is reduced as the tube is not comprised of multiple components as it has been modified to be of integral structure.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube
having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified first end of Laabs and Fenton to have an S-shaped contour of
Barham to improve the patient’s comfort (Col. 3, lines 31-34).
The flap of Laabs, and the S-shaped configuration of Barham at the first end are manufactured
by intersecting die cut slits formable by a die moving in the same direction in which a die moves to form
the S-shaped configuration (they exist, and therefore, they must be made or manufactured) although Laabs and Barham are silent to using additive manufacturing techniques to do so. It is noted that the
device of Laabs with the modification of Barham’s S-shaped configuration appears to be substantially
identical to the device claimed, although produce by a different process, therefore the burden is upon
the applicant to come forward with evidence establishing an unobvious difference between the two. In
re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to provide the limitation that the tube is made of plastic and is found to be both thin and rigid. Further, applicant has included the amendment that the tip is connected to a flexible hose which is found to be more flexible than the tip claimed. Applicant argues that the current prior art is found to not teach these new limitations. For one, Applicant beings forth that Laabs teaches a flexible valve and highly elastic valve and that Fenton teaches a flexible catheter and not a rigid structure. This is found to be unpersuasive as Fenton is used as a teaching reference of incisions being made to a tubing and not the material of the apparatus. Further, Laabs teaches in the disclosure (Col. 1, lines 21-31) that it is known in the art that dental suctioning device is made of plastic material. Further, it should be noted that it is considered rigid as it maintains the shape of the tubing without deformation. 
	Applicant also argues that the device taught by Fenton and Laabs would be reasonable after sanitation; however, this limitation is not found to be claimed and therefore unpersuasive. 
	Applicant further argues that both Fenton and Laabs are silent to the limitation that the device is connected to a primary hose that is found to be more flexible than the tip itself. However, this is found to be written as functional language and not positively required. As such, it is not necessary for Fenton and Laabs to explicitly teach the hosing system as it is fully capable of connecting to such to provide a means of transporting discharged material away from the suction apparatus. 
	Applicant further argues that the references teaches a one piece suction tip in which valves are integral to a thin relatively rigid material and is found to be unpersuasive. However, this is noted to be taught by the teaching reference Fenton which discloses a suction device with integrated valves as seen in Fig. 2 and Fig. 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/2/2022